Case 1:21-cv-04526-RMB-SAK Document 9 Filed 08/05/21 Page 1 of 29 PageID: 56



NOT FOR PUBLICATION

                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY
                            CAMDEN VICINAGE

CHRISTOPHER WELCH,            :          CIV. NO. 21-4526 (RMB)
                              :
               Plaintiff      :
                              :
     v.                       :               OPINION
                              :
COUNTY OF BURLINGTON, et al., :
                              :
                              :
               Defendants     :


BUMB, DISTRICT JUDGE

     Plaintiff Christopher Welch, a pretrial detainee confined in

the Burlington County Detention Center (“BCDC”), brings this pro

se civil rights action under 42 U.S.C. § 1983 as a putative class

action. (Compl., Dkt. No. 1.) Plaintiff filed an application to

proceed in forma pauperis (“IFP”) (Dkt. No. 1-2), which establishes

his financial eligibility to proceed without prepayment of fees

under 28 U.S.C. § 1915.

     When a prisoner is permitted to proceed without prepayment of

the filing fee or when the prisoner pays the filing fee for a civil

action   regarding   prison   conditions    and   seeks   redress   from   a

governmental entity, officer or employee of a governmental entity,

28 U.S.C. §§ 1915(e)(2)(B); 1915A(b) and 42 U.S.C. § 1997e(c)(1)

require courts to review the complaint and sua sponte dismiss any

claims that are (1) frivolous or malicious; (2) fail to state a


                                     1
Case 1:21-cv-04526-RMB-SAK Document 9 Filed 08/05/21 Page 2 of 29 PageID: 57



claim on which relief may be granted; or (3) seek monetary relief

against a defendant who is immune from such relief. For the reasons

discussed below, the Court will proceed in part and dismiss in

part the complaint.

I.   Sua Sponte Dismissal

     Courts must liberally construe pleadings that are filed pro

se. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v.

Gamble, 429 U.S. 97, 106 (1976)). “Court personnel reviewing pro

se pleadings are charged with the responsibility of deciphering why

the submission was filed, what the litigant is seeking, and what

claims she may be making.” See Higgs v. Atty. Gen. of the U.S.,

655 F.3d 333, 339-40 (3d Cir. 2011) (quoting Jonathan D. Rosenbloom,

Exploring Methods to Improve Management and Fairness in Pro Se

Cases: A Study of the Pro Se Docket in the Southern District of New

York, 30 Fordham Urb. L.J. 305, 308 (2002)).

     A pleading must contain a “short and plain statement of the

claim showing that the pleader is entitled to relief.” Fed. R.

Civ. P. 8(a)(2). “To survive a motion to dismiss, a complaint must

contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 570 (2007)). “A claim has facial plausibility when

the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the


                                     2
    Case 1:21-cv-04526-RMB-SAK Document 9 Filed 08/05/21 Page 3 of 29 PageID: 58



    misconduct alleged.” Id. (quoting Twombly, 550 U.S. at 556.) Legal

    conclusions, together with threadbare recitals of the elements of

    a cause of action, do not suffice to state a claim. Id.

          Thus, “a court considering a motion to dismiss can choose to

    begin by identifying pleadings that, because they are no more than

    conclusions, are not entitled to the assumption of truth.” Id. at

    679. “While legal conclusions can provide the framework of a

    complaint, they must be supported by factual allegations.” Id. If

    a complaint can be remedied by an amendment, a district court may

    not dismiss the complaint with prejudice but must permit the

    amendment. Grayson v. Mayview State Hospital, 293 F.3d 103, 108

    (3d Cir. 2002).

    II.   DISCUSSION

          A.     The Complaint

          Plaintiff     alleges   the   following   facts   in    his   complaint,

    accepted as true for purposes of screening for dismissal pursuant

    to    28   U.S.C.   §§   1915(e)(2)(B);   1915A(b)      and   42    U.S.C.   §

    1997e(c)(1). 1 Plaintiff has been confined in BCDC in Mount Holly,



1 Although courts must accept a plaintiff’s allegations as true upon
screening the complaint for dismissal, plaintiffs remain subject to
the requirements, and possible sanctions for violation, of Federal
Rule of Civil Procedure 11, which provides in relevant part:

                (b) Representations to the Court. By presenting
                to the court a pleading, written motion, or
                other   paper--whether   by   signing,   filing,
                submitting, or later advocating it--an attorney
                or unrepresented party certifies that to the
                best of the person's knowledge, information, and
                                          3
Case 1:21-cv-04526-RMB-SAK Document 9 Filed 08/05/21 Page 4 of 29 PageID: 59



New Jersey since February 21, 2020. When he arrived from another

detention center, he had a 30-day supply of seizure medication.

Staff at BCDC did not timely refill his seizure medication, and he

went without it from March 17 through March 19, 2020. He had a

grand mal seizure on March 20, 2020, and he was sent to Virtua

Memorial Hospital in Mount Holly, New Jersey. He was not given

his seizure medication at BCDC on March 21, 2020 because it had

not yet been refilled.

     Plaintiff    also   had   a   pre-existing   back   condition.    From

February 21, 2020, his day of arrival at BCDC, through March 17,

2020, he filed sick call request slips seeking evaluation by an

outside orthopedic specialist but he received no response. Every

day, Plaintiff suffered from pain in his back because he was forced

to climb stairs. Plaintiff continued to submit sick call requests



          belief, formed after an inquiry reasonable under
          the circumstances:

                 (1) it is not being presented for any
                 improper purpose, such as to harass, cause
                 unnecessary delay, or needlessly increase
                 the cost of litigation;
                 (2) the claims, defenses, and other legal
                 contentions are warranted by existing law
                 or   by    a nonfrivolous    argument   for
                 extending,    modifying,    or    reversing
                 existing law or for establishing new law;
                 (3)    the   factual    contentions    have
                 evidentiary support or, if specifically so
                 identified, will likely have evidentiary
                 support after a reasonable opportunity for
                 further investigation or discovery; and

Fed. R. Civ. P. 11(b).
                                     4
Case 1:21-cv-04526-RMB-SAK Document 9 Filed 08/05/21 Page 5 of 29 PageID: 60



from March 21, 2020, to May 7, 2020, to see an outside specialist

but received no a response. On May 2, 2020, Nurse Practitioner

Connie prescribed Plaintiff a double mattress.

     In April 2020, Plaintiff advised Lieutenant R. Clugsten,

Correctional Officer S. Moore, and Sergeant Donovan that he had a

rash all over his body and difficulty breathing, which Plaintiff

attributed to mold he saw in the unit. Clugsten told Plaintiff

that he could not transfer him to another cell, but after Plaintiff

was reviewed by the mental and medical health units, Clugsten

transferred Plaintiff to a different cell in the same unit. On May

16, 2020, Plaintiff wrote a letter to Warden Matthew Leith and

County Commissioner Felicia Hopson, complaining that there was

mold all over the I, B, and D-wings, and a correctional officer

had told him there was mold in the jail for more than eight years

and nothing could be done about it.

     Plaintiff also complains about the conditions associated with

the COVID-19 pandemic. He alleges that since the end of March 2020

and through the date he filed the complaint, pretrial detainees

have been in “lock-down” with only fifteen minutes of recreation

time per day. Detainees have been unable to use the law library

and are provided only fifteen minutes to shower and make phone

calls. They are unable to clean the cells and unit housing areas.

The lack of recreation time has worsened Plaintiff’s back condition

and caused him to suffer from depression. Inmates were not tested


                                     5
Case 1:21-cv-04526-RMB-SAK Document 9 Filed 08/05/21 Page 6 of 29 PageID: 61



for COVID-19.

     Plaintiff further alleges interference with his mail. In May

2020, Plaintiff noticed his legal mail was opened outside his

presence. He was informed that it “came opened from the law firm,”

and upon inspection by corrections staff, his legal mail contained

the personal information of a female staff member. After this

incident, Plaintiff alleges staff continued to open his legal mail

outside his presence, they held all his mail for weeks, and

sometimes returned his mail to the sender.

    On   October   28,   2020,   Plaintiff   was   reviewing    electronic

discovery from a thumb drive that was sent to him by his defense

lawyer. He was printing pictures from a file when an officer told

him that he could not print the pictures. Sergeant Peer was advised

of the pictures and he reviewed them and gave the thumb drive to

Lieutenants Blango and Ptaszenski. They copied the contents of the

thumb drive and turned a copy over to the Burlington County

Prosecutor’s Office. On November 10, 2020, Plaintiff was advised

that the thumb drive would be returned to him with all of its

contents, but he was prohibited from printing the pictures, which

were contraband.

     Plaintiff alleges that the corrections officers were agents

of the prosecutor’s office and were supplying the prosecutor with

Plaintiff’s legal materials and work product. Staff continued to

open, read, and copy Plaintiff’s incoming and outgoing regular


                                     6
Case 1:21-cv-04526-RMB-SAK Document 9 Filed 08/05/21 Page 7 of 29 PageID: 62



mail and legal mail. On January 4, 2021, Plaintiff’s legal mail

was opened outside his presence, and Sergeant J. Williams told

Plaintiff that he received the already opened legal mail from

Lieutenants Blango and Ptaszenski. Plaintiff filed a grievance but

did not receive a response. At the time of filing the complaint,

Plaintiff’s legal mail continued to be opened by a supervisor who

wore a body camera. Therefore, Plaintiff’s legal mail could be

reviewed later on video.

     Plaintiff also alleges that since November 2020, he has been

forced to sleep on a bed on the floor as the third man in a cell

designed for two men (“triple-celling”). He asserts a putative

class action for overcrowding. Urine splashed on his mattress due

to the proximity to the toilet, and sleeping on the floor worsened

his back condition. The triple-celling occurred during a pandemic

where public health guidelines required social distancing of six

feet.

     Prior to his triple-celling, on June           10, 2020, Plaintiff

filed an appeal of a grievance he had written because medical staff

were not testing inmates for COVID-19. Lieutenants Blango and N.

Ptaszenski warned Plaintiff that if he sued the facility, he would

immediately be sent to a dirtier facility with poorer access to a

law library. Finally, Plaintiff alleges there were empty cells

available, and he was forced to sleep in a three-man cell in

retaliation for filing grievances.


                                     7
Case 1:21-cv-04526-RMB-SAK Document 9 Filed 08/05/21 Page 8 of 29 PageID: 63



     Throughout the complaint, Plaintiff alleges that Defendants

failed to provide him with grievance forms when requested, and

other times they failed to respond to his grievances and/or failed

to return the grievances to him so he could appeal.

     With respect to the supervisory Defendants, Plaintiff alleges

that he informed Warden Matthew Leith and County Commissioner

Felicia Hopson, by letter dated May 7, 2020, that staff flagrantly

disregard    grievances     and    appeals     of   grievances   and    that

Lieutenants Blango and Ptaszenski were opening his legal mail and

sending it to the prosecutor’s office. He further advised them by

letter of all other issues alleged in the complaint, but they did

nothing. Plaintiff lists a number of lawsuits filed against BCDC

officials and staff, and alleges the supervisory defendants have

a 19-year history of permitting similar constitutional violations

to occur.

     Plaintiff further names CFG Health Systems, LLC (“CFG”), its

CEO, Les Paschall, and Health Services Administrator Doris Yaa as

defendants. He alleges CFG contracted to provide for the medical

needs of inmates at BCDC, where CFG exercises complete control. He

further alleges these defendants have an unwritten policy or

practice    of   not   providing   medically    necessary   treatment    by

specialists or purposefully delaying treatment by specialists for

the purpose of saving money. In support of his policy/custom claim,

Plaintiff lists a number of lawsuits filed over the course of


                                     8
Case 1:21-cv-04526-RMB-SAK Document 9 Filed 08/05/21 Page 9 of 29 PageID: 64



sixteen years.

     B.   Claims Under 42 U.S.C. § 1983 and the New Jersey Civil
          Rights Act (“NJCRA”) N.J.S.A. 10:6-1 et seq.

     A plaintiff may assert a cause of action under 42 U.S.C. §

1983 for violations of his constitutional rights. Section 1983

provides, in relevant part:

           Every person who, under color of any statute,
           ordinance, regulation, custom, or usage, of
           any State or Territory ... subjects, or causes
           to be subjected, any citizen of the United
           States or other person within the jurisdiction
           thereof to the deprivation of any rights,
           privileges, or immunities secured by the
           Constitution and laws, shall be liable to the
           party injured in an action at law, suit in
           equity, or other proper proceeding for
           redress....

     To state a claim for relief under § 1983, a plaintiff must

allege the violation of a right secured by the Constitution or

laws of the United States, and that the constitutional deprivation

was caused by a person acting under color of state law. West v.

Atkins, 487 U.S. 42, 48 (1998); Malleus v. George, 641 F.3d 560,

563 (3d Cir. 2011).

     Plaintiff     also    alleges   claims     under   the   New    Jersey

Constitution.    “The     language   of   the   NJCRA   and   §   1983   are

comparable[.]”    Williams v. Ponik, 822 F. App'x 108, 111 (3d Cir.

2020) (citing Perez v. Zagami, LLC, 218 N.J. 202, 94 A.3d 869, 875

(2014) (noting that the NJCRA was intended to be analogous to §

1983)). “[W]hen pled together, they are analyzed under the same

standard[.]” Pettit v. New Jersey, No. CIV. A. 09-CV-3735, 2011 WL
                                     9
Case 1:21-cv-04526-RMB-SAK Document 9 Filed 08/05/21 Page 10 of 29 PageID: 65



1325614 at *4 (D.N.J. Mar. 30, 2011); see also Hottenstein v. Sea

Isle City, 793 F. Supp. 2d 688, 695 (D.N.J. 2011). Thus, the Court

will analyze Plaintiff’s § 1983 and NJCRA claims together.

             1.    First Amendment Freedom of Speech and Sixth
                   Amendment Right to Effective Assistance of Counsel

       “The First Amendment, as incorporated in the Fourteenth,

prohibits states from ‘abridging the freedom of speech.’” Jones v.

Brown, 461 F.3d 353, 358 (3d Cir. 2006) (quoting U.S. Const. Amend.

I.) “A state pattern and practice … of opening legal mail outside

the presence of the addressee inmate interferes with protected

communications, strips those protected communications of their

confidentiality, and accordingly impinges upon the inmate's right

to freedom of speech.” Id. at 360. A policy or practice of opening

a prisoner’s legal mail may, however, pass Constitutional muster

if it satisfies the Turner test. Id. at 362. In Turner v. Safely,

the Supreme Court held that held a prison regulation that impinges

on the constitutional rights of prisoners is nonetheless valid, so

long   as    the   regulation   “is   reasonably   related      to   legitimate

penological interests.” Jones, 461 F.3d at 358. Inmates also have

a   “right    to   receive   and   send    [personal]   mail”   that “can   be

restricted for legitimate penological interests.” Nixon v. Sec'y

Pennsylvania Dep't of Corr., 501 F. App'x 176, 178 (3d Cir.

2012) (citations omitted).

       The Court will let this claim proceed against Lieutenants P.

Blango, N. Ptaszenski and John and Jane Does 1-10, those alleged
                                      10
Case 1:21-cv-04526-RMB-SAK Document 9 Filed 08/05/21 Page 11 of 29 PageID: 66



to have opened Plaintiff’s legal mail outside his presence. The

factual    issue    of   whether    there     was     a   legitimate       penological

interest to interfere with Plaintiff’s legal or personal mail

cannot    be   resolved      at   this   early       stage    of     the   litigation.

“Allegations of inspection or interference with an inmate's legal

mail also may implicate the inmate's Sixth Amendment                          right to

communicate freely with his attorney in a criminal case.” Richardson

v. Morris Cty. Corr. Facility, No. CIV.A. 06-2340 (DMC), 2006                        WL

3000234, at *6 (D.N.J. Oct. 20, 2006) (citing Wolff v. McDonnell,

418 U.S. 539, 575 (1974)). Plaintiff’s Sixth Amendment claim may

also proceed against these defendants, although the Court makes no

finding as to the merit of the claim.

      The Court will dismiss without prejudice the First Amendment

claim against Sergeant Peer, who is alleged to have reviewed the

contents of the thumb drive after being advised that Plaintiff was

violating a prison rule by printing the pictures saved on it.

Sergeant   Peer     then     allegedly   handed      the     thumb    drive   over to

Lieutenants Blango and Ptaszenski. According to the allegations,

Peer neither opened the legal mail outside Plaintiff’s presence

nor participated in copying the contents and sending it to the

prosecutor’s       office.    The   Court     will    also     dismiss      the   First

Amendment claim against J. Williams, whom Plaintiff alleges “acted

in concert” with others to send the materials from the thumb drive

to the prosecutor’s office. “Under the notice-pleading standard,


                                         11
Case 1:21-cv-04526-RMB-SAK Document 9 Filed 08/05/21 Page 12 of 29 PageID: 67



a complaint must include more than ‘conclusory allegations of

concerted action....’” Durham v. City & Cty. of Erie, 171 F. App'x

412, 415 (3d Cir. 2006) (quoting Abbott v. Latshaw, 164 F.3d 141,

148 (3d Cir. 1998). Plaintiff has not alleged any facts describing

how J. Williams acted in concert with the others. This claim will

be dismissed without prejudice.

      Supervisors are not vicariously liable for their employees

under § 1983. Iqbal, 556 U.S. at 676. Instead, “a plaintiff must

plead   that    each   Government-official        defendant,      through   the

official's own individual actions, has violated the Constitution.”

Id.

            There   are   two  theories   of   supervisory
            liability, one under which supervisors can be
            liable if they established and maintained a
            policy, practice or custom which directly
            caused [the] constitutional harm,” and another
            under which they can be liable if         they
            participated in violating plaintiff's rights,
            directed others to violate them, or, as the
            person[s] in charge, had knowledge of and
            acquiesced     in    [their]     subordinates'
            violations.


Santiago v. Warminster Twp., 629 F.3d 121, 129 (3d Cir. 2010)

(internal quotations omitted).

      Here,    Plaintiff   seeks   to     hold   Warden   Leith    and   County

Commissioner Felicia Hopson liable because he wrote to them about

the interference with his legal mail and they failed to respond.

Transmission of a grievance alone is insufficient to show knowledge

and acquiescence in a constitutional violation. See e.g. Rode v.

                                     12
Case 1:21-cv-04526-RMB-SAK Document 9 Filed 08/05/21 Page 13 of 29 PageID: 68



Delarciprete, 845 F.2d 1195, 1208 (3d Cir. 1988) (writing a

grievance to a supervisory defendant, whose office receives a large

number of written complaints, is insufficient to establish the

defendant’s     personal    knowledge     of   and   acquiescence    in   a

constitutional violation.) Therefore, Plaintiff’s claims against

Leith and Hopson may not proceed on this basis.

      Plaintiff also seeks to hold Captain T. Blango and Captain

Iman liable because he wrote to them about the alleged interference

with his mail, but staff continued to interfere with his mail until

the filing of this complaint. Plaintiff, however, also alleges that

Captain Iman responded to his grievance, but does not describe his

response. (Compl., ¶50.) The Court cannot conclude on these facts

that Captain T. Blango and Captain Iman had knowledge of and

acquiesced in continued interference with Plaintiff’s mail because

Captain Iman may have responded that he and Captain Blango properly

addressed Plaintiff’s grievance, and yet the interference with

Plaintiff’s mail continued without their acquiescence. Thus, the

First Amendment freedom of speech claims against Captain T. Blango

and Captain Iman are dismissed without prejudice.

      Plaintiff’s    supervisory    liability    claims   against    Leith,

Hopson and Burlington County based on the alleged longstanding

custom of permitting interference with detainees’ legal mail are

addressed in Section II.C. below.




                                     13
Case 1:21-cv-04526-RMB-SAK Document 9 Filed 08/05/21 Page 14 of 29 PageID: 69



            2.    First Amendment Retaliation

      There are three elements to a First Amendment retaliation

claim: (1) constitutionally protected conduct; (2) the plaintiff

suffered adverse action at the hands of prison officials; (3) and

the   constitutionally     protected      conduct   was   a   substantial   or

motivating factor for the adverse action. Watson v. Rozum, 834

F.3d 417, 422 (3d Cir. 2016). For the third element, a prisoner may

“satisfy his burden with evidence of either (1) an unusually

suggestive temporal proximity between the protected activity and

the allegedly retaliatory action, or (2) a pattern of antagonism

coupled with timing that suggests a causal link.” Watson, 834 F.3d

at 422.

      In the complaint, Plaintiff alleges that due to overcrowding

he was triple-celled, but he also alleges that there were empty

cells available and he was triple-celled in retaliation for filing

grievances. Plaintiff does not identify any specific time where he

was allegedly triple-celled based on overcrowding and distinguish

when he was allegedly triple-celled in retaliation for filing

grievances when empty cells were available. Plaintiff specifically

alleges “[d]uring the course of plaintiff's pre-trial detention

from 02/21/2020 until present, there has been an overcrowding

issue.” (Compl., ¶67.) Therefore, the Court will dismiss the

retaliation claim      against Sergeant Peer, J. Williams, and the

supervisory defendants without prejudice.


                                     14
Case 1:21-cv-04526-RMB-SAK Document 9 Filed 08/05/21 Page 15 of 29 PageID: 70



      Plaintiff alleges a second retaliation claim. On June 10,

2020, he filed an appeal to a grievance he had written about

medical staff not testing inmates for COVID-19. He alleges that

Lieutenants Blango and N. Ptaszenski warned him if he sued the

facility, he would immediately be sent to a dirtier facility with

poorer access to a law library. “Verbal threats” as alleged here,

in comparison to other actions found by the Third Circuit to

constitute adverse actions in support of a retaliation claim, such

as several months in disciplinary confinement, denial of parole,

financial penalties, and transfer to an institution whose distance

made regular family visits impossible “are not sufficiently adverse

to support a retaliation claim.” Dunbar v. Barone, 487 F. App'x

721, 723 (3d Cir. 2012). Therefore, the Court will dismiss this

claim without prejudice.

            3.    Fourteenth Amendment Conditions of Confinement

                  a.   Triple-celling

      The Fourteenth Amendment Due Process Clause protects pretrial

detainees against punishment “prior to an adjudication of guilt in

accordance with due process of law.” Hubbard v. Taylor, 538            F.3d

229, 231 (3d Cir. 2008) (quoting Bell v. Wolfish, 441 U.S. 520,

535 (1979)). To state a claim that pretrial conditions amount to

punishment,

            A court must decide whether the disability is
            imposed for the purpose of punishment or
            whether it is but an incident of some other
            legitimate governmental purpose. Absent a
                                     15
Case 1:21-cv-04526-RMB-SAK Document 9 Filed 08/05/21 Page 16 of 29 PageID: 71



                showing of an expressed intent to punish on
                the part of the detention facility officials,
                that determination generally will turn on
                ‘whether [the disability has] an alternative
                purpose ... and whether it appears excessive
                in relation to [that] purpose.’ ... Thus, if
                a particular condition or restriction of
                pretrial detention is reasonably related to a
                legitimate governmental objective, it does
                not, without more, amount to ‘punishment.’
                Conversely, if a restriction or condition is
                not reasonably related to a legitimate goal—
                if it is arbitrary or purposeless—a court
                permissibly may infer that the purpose of the
                governmental action is punishment that may not
                constitutionally be inflicted upon detainees
                qua detainees.

    Hubbard, 538 F.3d at 232 (quoting Bell, at 538-39.) (citation

    omitted in Hubbard.) “Double or triple-bunking of cells, alone, is

    not per se unconstitutional.” North v. White, 152 F. App'x 111,

    113 (3d Cir. 2005) (citing Union County Jail Inmates v. DiBuono,

    713 F.2d 984, 1000 (3d Cir. 1983).

         Plaintiff alleges that he was triple-celled during a pandemic

    in violation of public health guidelines for social distancing and

    that inmates were not tested for COVID-19. Additionally, he alleges

    detainees    were   permitted   only    fifteen   minutes   per   day   for

    recreation time, no access to the law library, 2 and insufficient

    time to shower and make phone calls.




2 Plaintiff’s allegation of his inability to access the law library
fails to a state a separate First Amendment claim because there is
no freestanding right to a law library. See Lewis v. Casey, 518 U.S.
343, 351 (1996) (holding that to state an access to courts claim,
inmates must allege an actual injury, loss of the opportunity to
present a meritorious claim.)
                                       16
Case 1:21-cv-04526-RMB-SAK Document 9 Filed 08/05/21 Page 17 of 29 PageID: 72



      In the absence of an expressed intent to punish, Plaintiff’s

claim must be evaluated with respect to the restrictions imposed

in BCDC due to the COVID-19 pandemic. Plaintiff has not alleged

how the conditions are excessive in light of any justification for

the restrictions to reduce the spread of COVID-19. The Court will

dismiss the Fourteenth Amendment conditions of confinement claim

without    prejudice.    Plaintiff   should    allege   additional    facts

concerning how the restrictions were excessive in light of a

legitimate purpose in protecting inmate health. Further, with

respect to Plaintiff’s allegation of triple-celling during the

pandemic, he should allege whether other space was available to

house inmates and whether the jail had access to COVID-19 tests

but refused to test inmates. See Hope v. Warden York Cty. Prison,

972 F.3d 310, 326 (3d Cir. 2020) (quoting Bell v. Wolfish, 441

U.S. 520, 545–46 (1979) (“In assessing whether conditions and

restrictions are excessive given their purposes, the courts must

acknowledge that practical considerations of detention justify

limitations on ‘many privileges and rights.’”)

                 b.     Presence of mold in the facility

      Plaintiff alleges that he made corrections staff aware of the

presence of mold throughout the facility, which caused him to

suffer severe difficulty breathing and an all-over body rash, but

they did nothing to remove the mold. Further, he alleges an

officer told him there had been mold in the facility for more than


                                     17
Case 1:21-cv-04526-RMB-SAK Document 9 Filed 08/05/21 Page 18 of 29 PageID: 73



eight years, and there was nothing that could be done about it.

      “Unconstitutional      punishment         typically     includes     both

objective and subjective components.” Stevenson v. Carroll, 495

F.3d 62, 68 (3d Cir. 2007). “[T]he objective component requires an

inquiry into whether ‘the deprivation [was] sufficiently serious’

and the subjective component asks whether ‘the officials act[ed]

with a sufficiently culpable state of mind[.]’” Stevenson v.

Carroll, 495 F.3d 62, 68 (3d Cir. 2007) (quoting Wilson v. Seiter,

501 U.S. 294, 298 (1991)).

      Mold throughout a prison is unpleasant but not necessarily

serious enough to amount to punishment. The fact that Plaintiff

allegedly developed a rash and difficulty breathing after exposure

to mold presents a closer call, but Plaintiff has not alleged that

medical staff diagnosed him with a mold allergy or other reaction

to the mold or directed that he could not be housed near mold, nor

did he allege his symptoms were not controllable with treatment.

Therefore, the Court concludes Plaintiff has failed to allege a

sufficiently     serious   threat   to    his    health     from   mold   as   to

constitute punishment under the Fourteenth Amendment. See e.g.

Johnakin v. Berks Cty. Jail Sys., No. 19-CV-3989, 2019 WL 4722214,

at *3 (E.D. Pa. Sept. 25, 2019) (collecting cases). The Court will

dismiss this claim without prejudice.

            4.    Fourteenth Amendment Due Process Right to Adequate
                  Medical Care

      Plaintiff asserts two claims of inadequate medical care: (1)

                                     18
Case 1:21-cv-04526-RMB-SAK Document 9 Filed 08/05/21 Page 19 of 29 PageID: 74



failure to provide him with his prescribed seizure medication for

three days, resulting in Plaintiff having a grand mal seizure; and

(2)   delay      in   sending    him    to    an    orthopedic     specialist for

evaluation of disc herniation and sciatica,                  for   the purpose of

saving money on medical care. Plaintiff alleges he was forced to

climb stairs every day, which caused his back pain.

      In   the    Third   Circuit,      Fourteenth       Amendment     claims   for

inadequate medical care are analyzed “under the standard used to

evaluate similar claims brought under the Eighth Amendment[.]”

 Natale v. Camden Cty. Corr. Facility, 318 F.3d 575, 582 (3d Cir.

2003) Thus, “[o]nly ‘unnecessary and wanton infliction of pain’ or

‘deliberate       indifference     to    the       serious   medical   needs'   of

prisoners are sufficiently egregious to rise to the level of a

constitutional violation.” Spruill v. Gillis, 372 F.3d 218, 235

(3d Cir. 2004) (quoting White v. Napoleon, 897 F.2d 103, 108–09

(3d Cir. 1990) (quoting Estelle v. Gamble, 429 U.S. 97, 10 (1976)

(quoting Gregg v. Georgia, 428 U.S. 153 (1976)). Allegations of

malpractice or disagreement as to the proper medical treatment are

insufficient to establish a constitutional violation. Id.

      Deliberate indifference to serious medical needs may be shown

where a medical professional intentionally inflicts pain on a

prisoner or where a prison authority denies a reasonable request

for medical treatment, exposing an inmate to undue suffering or

threat of tangible residual injury or “where ‘knowledge of the


                                         19
Case 1:21-cv-04526-RMB-SAK Document 9 Filed 08/05/21 Page 20 of 29 PageID: 75



need for medical care [is accompanied by the] ... intentional

refusal to provide that care.’” Spruill, 372 F.3d at 235 (quoting

Ancata v. Prison Health Servs., 769 F.2d 700, 704 (11th Cir. 1985))

(alterations in original)). A serious medical need is “one that

has been diagnosed by a physician as requiring treatment or one

that is so obvious that a lay person would easily recognize the

necessity for a doctor's attention.” Monmouth Cty. Corr. Inst.

Inmates v. Lanzaro, 834 F.2d 326, 347 (3d Cir. 1987).

     Plaintiff alleges that he entered BCDC on February 21, 2020

with enough prescription seizure medication for 30 days, and this

was processed by the BCDC medical department. (Compl., ¶26.) He

also alleges he ran out of his seizure medication on March 5, 2020

and went into a grand mal seizure on March 21, 2020, because he did

not receive his seizure medication on March 17, 18 and 19, 2020.

(Compl., ¶¶27-28.) Plaintiff does not explain how he ran out of

seizure medication on March 5, when he had enough medication for

30 days on February 21, nor does he explain whether he received

seizure medication from March 5 through March 17, the date he

alleges that he stopped receiving his seizure medication. More

importantly, Plaintiff has not explained how staff was deliberately

indifferent to his need for seizure medication. For instance, was

staff aware that Plaintiff was out of seizure medication on March

5 or prior to March 17, 2020, but refused to reorder the medication.

Plaintiff must plead additional facts to establish that deliberate


                                     20
Case 1:21-cv-04526-RMB-SAK Document 9 Filed 08/05/21 Page 21 of 29 PageID: 76



indifference by staff led to his deprivation of prescribed seizure

medication. See e.g. Parker v. Butler Cty., Pennsylvania, 832 F.

App'x 777, 781 (3d Cir. 2020) (finding the record did not show any

action taken by the defendant to deliberately delay treatment).

      Plaintiff further alleges that he suffered from cervical and

lumbar disc herniation that caused him pain when he had to walk up

and   down    stairs   every   day. Specifically, he alleges

             From 02/21/2020 to 03/17/2020 plaintiff filled
             out (9) sick call slips explaining due to his
             disc herniation’s [sic] in his lumbar & cervical
             he was not able to walk up & down steps, which
             he was being forced to do every single day by
             the Correctional Officers, requested to see the
             Orthopedic Specialist, and advised the medical
             staff of his sciatic nerve issues.

             From 03/21/2020 until 05/07/2020 (11) more sick
             call slips were submitted to the medical
             department through sick call slips with no
             response to no sick call(s) pertaining to the
             issues plaintiff had raised about his lumbar,
             cervical herniation & sciatic nerve issue(s).
             Plaintiff was never given any response to his
             none of his complaints but plaintiff was ordered
             by the Nurse Practitioner Connie a ‘double
             mattress’ on 05/02/2020.

(Compl., ¶¶28, 29.)

      Again, Plaintiff’s allegations are unclear. He alleges he used

sick call slips to seek evaluation by an orthopedic specialist

outside the prison. What is not clear is whether Plaintiff requested,

in any sick call slip, to be seen by BCDC medical staff for his back

pain and staff refused to see him for this condition. Further,

Plaintiff has not alleged that medical staff failed to provide any


                                     21
Case 1:21-cv-04526-RMB-SAK Document 9 Filed 08/05/21 Page 22 of 29 PageID: 77



treatment for his back pain or how staff was deliberately indifferent

by failing to arrange for immediate outside evaluation, particularly

in a pandemic when many facilities were under capacity and other

restrictions. Therefore, the Court will dismiss this claim without

prejudice. Because Plaintiff has not stated a Fourteenth Amendment

due process claim for inadequate medical care, the Court need not

address the policy/custom liability claims against CFG, CEO Les

Paschall, and H e a l t h A d m i n i s t r a t o r Doris Yaa at this time.

      5.     Section 1983 Claims Regarding Grievances

      Plaintiff alleges that BCDC staff and officials did not follow

their internal grievance procedures, prevented him from exhausting

his administrative grievances, and failed to respond to his claims

of hazardous conditions and staff negligence or misconduct. “The

law does not recognize a stand-alone due process claim regarding

access to the prison grievance program.” Harris v. Wetzel, 822 F.

App'x 128, 130 (3d Cir. 2020) (citing Burnside v. Moser, 138 F.

App'x 414, 416 (3d Cir. 2005) (additional citations omitted)).

Therefore, Plaintiff fails to state a § 1983 or NJCRA claim based

on the unavailability of the administrative grievance procedure.

Amendment of this claim is futile because the conduct alleged does

not violate a federal statute or constitutional right. However,

Plaintiff’s allegations may, at the appropriate time, be relevant

to whether the grievance program was available to him for purposes

of   exhausting   administrative    remedies    pursuant   to   the   Prison


                                     22
Case 1:21-cv-04526-RMB-SAK Document 9 Filed 08/05/21 Page 23 of 29 PageID: 78



Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e(a). See Ross v.

Blake, 136 S. Ct. 1850, 1855 (2016))           (“[a] prisoner need not
exhaust remedies [under the PLRA] if they are not ‘available.’”)

            6.    Fourth Amendment and Eighth Amendment claims

      Plaintiff alleges a claim under the Fourth Amendment, which

this Court assumes is related to the allegations of tampering with

his mail. The Fourth Amendment does not apply to the search of a

prisoner’s mail. See Saleem v. Bonds, No. CV181159RBKKMW, 2019 WL

413533, at *2 (D.N.J. Jan. 31, 2019) (collecting cases). Therefore,

the Court will dismiss the Fourth Amendment claim under § 1983 and

the NJCRA with prejudice, because amendment is futile.

      The protections of the Eighth Amendment’s Cruel and Unusual

Punishments Clause do not apply until “‘after conviction and

sentence.’” Fuentes v. Wagner, 206 F.3d 335, 344 n. 11 (3d Cir.

2000) (quoting Graham v. Connor, 490 U.S. 386, 392 n. 6 (1989)).

Plaintiff alleges he was a pretrial detainee at all relevant times

to this action. Therefore, he has failed to state a § 1983 or NJCRA

claim   under    the   Eighth   Amendment,   and   these   claims   will   be

dismissed with prejudice.

      C.    Section 1983 and NJCRA Supervisory Liability Claims

            1.    Policy/custom claims against Warden Leith, County
                  Commissioner Hopson and Burlington County

      Plaintiff seeks to hold Warden Leith, County Commissioner

Felicia Hopson, and Burlington County liable based on a custom of

similar constitutional violations to those he alleges in the
                                     23
Case 1:21-cv-04526-RMB-SAK Document 9 Filed 08/05/21 Page 24 of 29 PageID: 79



complaint. Plaintiff cites to sixteen federal civil rights actions

filed by inmates of BCDC between 2002 and 2016. “[I]f alleging [§

1983 liability of a supervisory defendant based on] a custom, the

plaintiff must evince a given course of conduct so well-settled

and permanent as to virtually constitute law.” Forrest v. Parry,

930 F.3d 93, 105–06 (3d Cir. 2019), cert. denied sub nom. City of

Camden, New Jersey v. Forrest, 140 S. Ct. 902 (2020) (citing Reitz

v. County of Bucks, 125 F.3d 139, 145 (3d Cir. 1997)).

      Although Plaintiff has alleged sufficient facts to state a

claim for violation of the First Amendment by interference with

his mail and of his Sixth Amendment right to effective assistance

of counsel by sending his legal mail to the prosecutor’s office,

this Court is unable to discern from the face of the complaint

whether the cases cited by Plaintiff establish that the alleged

First and Sixth Amendment violations were a custom “so well-settled

and permanent” at BCDC as to “virtually constitute law.” While

Plaintiff may rely on evidence of prior cases, he must plead the

particular constitutional violations alleged in those cases in

support of his allegations of an unconstitutional custom. The Court

will dismiss the policy/custom supervisory liability claims under

§ 1983 and the NJCRA against Warden Leith, County Commissioner

Hopson and Burlington County without prejudice.

      D.    Claims under New Jersey Tort Law

      Plaintiff alleges that he raised all of his issues in a Tort


                                     24
Case 1:21-cv-04526-RMB-SAK Document 9 Filed 08/05/21 Page 25 of 29 PageID: 80



Claim notice filed in May 2020, as required to bring tort claims

against public entities and employees under the New Jersey Tort

Claims Act, N.J.S.A. § 59:1-1 et seq. Plaintiff asserts negligence

and intentional infliction of emotional distress claims against

all defendants.

      Public entities are not vicariously liable “for intentional

torts committed by its employees[.]” Mesadieu v. Union Cty., No.

CV 17-9014 (JMV/JBC), 2019 WL 2004308, at *7 (D.N.J. May 6, 2019)

(citing Hoag v. Brown, 397 N.J. Super. 34, 54 (App. Div. 2007)

(additional citations omitted)). Therefore, the Court will dismiss

the intentional infliction of emotional distress claim against

Burlington County with prejudice.

     With respect to the individual defendants,

            [t]o establish an intentional infliction of
            emotional distress claim under New Jersey law,
            a plaintiff must show (1) that the defendant
            intended to cause emotional distress; (2) that
            the conduct was extreme and outrageous; (3)
            that the actions proximately caused emotional
            distress; and (4) that plaintiff's emotional
            distress was severe. Buckley v. Trenton Saving
            Fund Soc., 111 N.J. 355, 544 A.2d 857, 863
            (1988); Horvath v. Rimtec Corp., 102 F.Supp.2d
            219, 235 (D.N.J. 2000) (Irenas, J.). To
            establish extreme and outrageous conduct, a
            plaintiff must show conduct “‘so outrageous in
            character, and so extreme in degree, as to go
            beyond all possible bounds of decency, and to
            be   regarded   as  atrocious,   and   utterly
            intolerable in a civilized community.’”
            Buckley, 544 A.2d at 863 (quoting Restatement
            (Second) of Torts § 46 cmt. d (1965)).

Witherspoon v. Rent-A-Ctr., Inc., 173 F. Supp. 2d 239, 242 (D.N.J.


                                     25
Case 1:21-cv-04526-RMB-SAK Document 9 Filed 08/05/21 Page 26 of 29 PageID: 81



    2001). None of the conduct alleged in the complaint rises to the

    level required to establish extreme and outrageous conduct. The

    Court will dismiss these claims without prejudice.

          Plaintiff’s negligence claims against Lieutenants Blango and

    Ptaszenski for interference with his mail may proceed. Plaintiff’s

    medical negligence claims may proceed against Health Administrator

    Doris Yaa and CFG, Health Systems LLC, subject to any affirmative

    defenses that might be raised after service of the complaint. Apart

    from the medical supervisory personnel and the medical contractor,

    Plaintiff has not identified a specific medical defendant who

    committed malpractice and caused his injury by not timely refilling

    his   seizure    medication     or    by   delay      in    scheduling        an    outside

    orthopedic      evaluation.     Further,        Plaintiff     does      not   allege    an

    injury   caused     by    the   failure         to   provide      COVID-19         testing.

    Therefore, these negligence claim are dismissed without prejudice.

    The   remainder    of    Plaintiff’s       negligence        claims     are    dismissed

    without prejudice because Plaintiff has not sufficiently alleged

    how   each    defendant    owed      Plaintiff       a     duty   and    breached       the

    appropriate standard of care, causing Plaintiff to suffer an

    injury. 3 See Boos v. Nichtberger, 2013 WL 5566694, *4 (N.J. Super.



3   See N.J. Stat. Ann. § 59:9-2(d):

                 No damages shall be awarded against a public
                 entity or public employee for pain and suffering
                 resulting from any injury; provided, however,
                 that this limitation on the recovery of damages
                 for pain and suffering shall not apply in cases
                                               26
Case 1:21-cv-04526-RMB-SAK Document 9 Filed 08/05/21 Page 27 of 29 PageID: 82



Ct. App. Div. (“App. Div.”) Oct. 10, 2013) (citing Endre v. Arnold,

692 A.2d 97 (App. Div. 1997) (describing elements of New Jersey

negligence claim)). “It is vital that plaintiff establish that his

injury was proximately caused by the unreasonable acts or omissions

of the defendant.” Id. (citing Camp v. Jiffy Lube No. 114, 706

A.2d 1193 (App. Div.), cert. denied, 718 A.2d 1215 (1998)) (other

citation omitted).

     E.    Requests for Injunctive Relief

      “To obtain injunctive relief, a party must show a likelihood

of success on the merits, irreparable harm if the injunction is

not granted, that relief will not cause greater harm to the

nonmoving party, and that relief is in the public interest.”

Shelley v. Metzger, 832 F. App'x 102, 104–05 (3d Cir. 2020) (citing

Miller v. Mitchell, 598 F.3d 139, 147 (3d Cir. 2010). “The third

and fourth factors merge when the Government is the opposing

party.” Id. (quoting Nken v. Holder, 556 U.S. 418, 435 (2009)).

      In   his    complaint,    Plaintiff     requested    the   following




           of permanent loss of a bodily function,
           permanent disfigurement or dismemberment where
           the medical treatment expenses are in excess of
           $3,600.00. For purposes of this section medical
           treatment expenses are defined as the reasonable
           value of services rendered for necessary
           surgical, medical and dental treatment of the
           claimant for such injury, sickness or disease,
           including prosthetic devices and ambulance,
           hospital or professional nursing service.

                                     27
Case 1:21-cv-04526-RMB-SAK Document 9 Filed 08/05/21 Page 28 of 29 PageID: 83



preliminary (and permanent) injunctive relief, that defendants

refrain from (1) opening, copying, and inspecting his outgoing and

incoming regular and legal mail; (2) denying or delaying medically

necessary treatment by an outside medical specialist; (3) housing

three men in a cell designed for two men; and (4) that they clean

all mold from the housing units of BCDC. Apart from the allegations

contained in the complaint, Plaintiff did not address the requisite

factors for injunctive relief; likelihood of success on the merits,

irreparable harm if the injunction is not granted, and that relief

is in the public interest and will not cause greater harm to the

nonmoving party. See e.g. Wesley v. Sec'y Pennsylvania Dep't of

Corr., 569 F. App'x 123, 125 (3d Cir. 2014) (“the moving party

must make a clear showing of immediate irreparable harm.” Wesley

v. Sec'y Pennsylvania Dep't of Corr., 569 F. App'x 123, 125 (3d

Cir. 2014)) (citing Campbell Soup Co. v. ConAgra, Inc., 977 F.2d

86, 91 (3d Cir. 1992) (internal quotations omitted)). Therefore,

Plaintiff’s requests for preliminary injunctive relief are denied

without prejudice.

      Plaintiff filed subsequent letter requests for injunctive

relief, but his requests are based on new claims not alleged in

the complaint, namely (1) that he has been transferred to Mercy

County Correctional Center (“MCCC”) and staff at BCDC refuse to

forward his thumb drive, which contains discovery for his criminal

proceedings, and they refuse to forward Plaintiff’s other personal


                                     28
Case 1:21-cv-04526-RMB-SAK Document 9 Filed 08/05/21 Page 29 of 29 PageID: 84



property from BCDC; and (2) he seeks an order directing that he

receive three hours of law library time per week at any facility

where he is incarcerated. (Letter Request, Dkt. No. 5) In his

second    request    (Dkt.    No.   6),    Plaintiff     acknowledges   that    he

subsequently received his thumb drive from BCDC, but he did not

receive the remainder of his personal property or three hours per

week law library time. In his third letter request for injunctive

relief, Plaintiff complains that he is receiving only one hour of

law library time at MCCC, and sometimes less than an hour. (Dkt.

No. 8.)

       Prior to seeking preliminary injunctive relief, Plaintiff

must file an amended complaint or a new complaint that asserts the

new claims raised in his letter requests. Additionally, Plaintiff

must address the factors described above to show that he is

entitled to injunctive relief.

III. CONCLUSION

       For the reasons stated above, the complaint is dismissed in

part    and   may   proceed   in    part,      and   Plaintiff’s   requests    for

preliminary injunctive relief are denied without prejudice.


An appropriate order follows.



DATE:     August 5, 2021

                                      s/Renée Marie Bumb
                                      RENÉE MARIE BUMB
                                      United States District Judge

                                          29
